Title: From John Adams to Benjamin Waterhouse, 27 July 1820
From: Adams, John
To: Waterhouse, Benjamin



dear Sir
Montezillo July 27th 1820

I will not envy you but congratulate you on the pleasure you have had in your excursion to Washington But I covet the like pleasure so much that if I could do it with out stirring up an uproar, & hurly burly through the Contenent—Old as I am I would get into my Gig, & bend my course thitherward to morrow morning—. I regret most grievously that you did not Visit Cedar Grove—at Fishkill Landing—after you were at West Point—John Peter & Caroline De Wint,my Grand Children—would have boasted and three of my great grand Children—would have boasted all their days of a visit from Dr Waterhouse and his Lady—From your account of the Institution—I wish that some of my Grand Sons were there at it—I rejoice that Captain Williams Phillips is so much better off than he was in the Navy—As a Pillar of a Church and as a host of Dr Waterhouse he has my Blessing—
It is true that three persons in my family have been unwell—But their sickness was not such as to render your intended Visit unacceptable or inconvenient—I hope you will not delay it long—we are all well now—
Genall. Lincolns anecdote sublime as it is—I had heard many years ago and often repeated—I wish with the Noble Soldier that the Kingdoms of the Earth would turn upon their heels to the right about and Wheel into the plains of Common Sense & honesty & march forward Intrepidly to honour Glory and immortality—I am extemely mortified at the doubt of my Sons Visit to Montezillo this Summer—If he cannot come to me—it seems to me as if I must go to him—But if I should lay my Bones at Washington they will erect no monument to me—Are you a sufficient adept in  Astrology to foretell when we shall have  rain—for the information of your friend and humble Servant

John Adams